   4:20-cr-03087-JMG-CRZ Doc # 20 Filed: 12/10/20 Page 1 of 2 - Page ID # 35




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3087

      vs.
                                                            ORDER
MICHAEL MCMANUS,

                  Defendant.


      Defendant has moved to continue the pretrial motion deadline and trial
setting, (Filing No. 19), because Defendant and defense counsel need additional
time to fully review discovery received before deciding if pretrial motions should
be filed. The motion to continue is unopposed. Based on the showing set forth in
the motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant’s motion to continue, (Filing No. 19), is granted.

      2)    Pretrial motions and briefs shall be filed on or before January 22,
            2021.

      3)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, Chief United States District Judge, in Courtroom 1,
            United States Courthouse, Lincoln, Nebraska, at 9:00 a.m. on
            February 22, 2021, or as soon thereafter as the case may be called,
            for a duration of three (3) trial days. Jury selection will be held at
            commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and January 22, 2021 shall
            be deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
4:20-cr-03087-JMG-CRZ Doc # 20 Filed: 12/10/20 Page 2 of 2 - Page ID # 36




         have been duly diligent, additional time is needed to adequately
         prepare this case for trial and failing to grant additional time might
         result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
         Failing to timely object to this order as provided under this court’s
         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   Dated this 10th day of December, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
